Citation Nr: 0215760	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
genitourinary disorder manifested by irritative avoidance 
symptoms.  


(The issues of entitlement to increased evaluations for sleep 
apnea, traumatic arthritis of the left ankle with limitation 
of motion, gastroesophageal reflux disorder with hiatal 
hernia, and seborrheic dermatitis are the subjects of a 
future decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1995.  

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco Texas.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board is undertaking additional development on the claims 
of entitlement to increased evaluations for sleep apnea, 
traumatic arthritis of the left ankle with limitation of 
motion, gastroesophageal reflux disorder with hiatal hernia, 
and seborrheic dermatitis pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 22002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection has been granted for generalized 
anxiety disorder with erectile dysfunction.  

2.  The probative, competent medical evidence of record shows 
that irritative avoidance symptoms have been determined to be 
manifestations of the service-connected psychiatric 
disability.  

3.  There is no probative, competent medical evidence of a 
separate chronic acquired genitourinary disorder, manifested 
by irritative avoidance symptoms.  


CONCLUSION OF LAW

A separate chronic acquired genitourinary disorder, 
manifested by irritative avoidance symptoms, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was treated in January 1995 for complaints of 
erectile dysfunction, urinary frequency, and urgency which 
had "waxed and waned" in severity over the past 4-5 years.  
Specifically, he reported nocturia 2 to 5 times per night, 
but denied a decrease in force of stream or hesitancy.  The 
examiner's assessment included mild irritative voiding 
symptoms.  

Postservice records include VA general medical examination 
reports in June 1996 and December 1997.  At the time of the 
1996 examination the veteran reported that he was 
experiencing poor erections and some difficulty with 
increased frequency of urination after sexual intercourse 
that lasted for 2-3 days.  In 1997, his complaints of poor 
erections and frequency of urination and nocturia continued.  
The examiners who conducted these examinations opined that 
these complaints were associated with the veteran's service-
connected psychiatric disability.  

Service connection has been granted for generalized anxiety 
disorder with sexual dysfunction, rated as 10 percent 
disabling.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  It is noted that the RO, through its issuance of a 
supplemental statement of the case in April 2002, provided 
the veteran with criteria of the new law, and specifically 
noted that it had considered his claim under the new 
guidelines of VCAA.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice VA treatment 
records, as well as VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).




In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

There is no need in the veteran's case at hand for obtaining 
a medical opinion addressing the claim at issue.  In this 
regard, the Board notes that there is already of file 
sufficient competent medical opinion specifically addressing 
the existence and/or etiology of a genitourinary disorder and 
its manifestations.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

While the veteran did report irritative avoidance symptoms 
shortly before separation from service and has complained of 
a continuity of these symptoms post service as evidenced on 
examination reports in 1996 and 1997, his complaints have 
been linked to his psychiatric disability for which service 
connection has already been established.  

Specifically, it is noted that the veteran is already 
service-connected for generalized anxiety disorder with 
sexual dysfunction.  

As no separate chronic acquired genitourinary disorder 
associated with his avoidance complaints has been identified 
in the competent medical evidence of record, there exists no 
basis upon which to predicate a grant of entitlement to 
service connection.  See Hickson, supra.

The Board has considered the assertions made by the veteran 
that he has irritative avoidance symptoms of service origin.  
While he is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, he is not competent 
to link those manifestations to service on the basis of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on maters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
genitourinary disorder manifested by irritative avoidance 
symptoms.  See Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
genitourinary disorder manifested by irritative avoidance 
symptoms is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

